EXHIBIT March 16, Securities and Exchange Commission Office of the Chief Accountant 100 F Street, N.E. Washington, DC 20549 Re: File No: 000-33053 FastFunds Financial Corporation Commissioners: We have read the statements made by FastFunds Financial Corporation which was filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of the Company’s Form 8-K report dated March 10, 2009. We agree with the statements made under Item 4.01 concerning our Firm in such Form 8-K. We have no basis to agree or disagree with any other statements made in the filing. Very truly yours, /s/ Sherb & Co.,LLP Sherb & Co., LLP
